Filed 12/21/21 P. v. Whitfield CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077387

 v.                                                                       (Super.Ct.No. BAF004743)

 BENNIE LEE WHITFIELD,                                                    OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Stephanie M. Adraktas, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance by Plaintiff and Respondent.




                                                              1
       Defendant and appellant, Bennie Lee Whitfield, filed a petition for resentencing

pursuant to Penal Code section 1170.18,1 which the court denied without prejudice. After

defendant filed a notice of appeal, this court appointed counsel to represent him.

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 (Wende) and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

facts, a statement of the case, and identifying one potentially arguable issue: whether the

court erred in finding defendant had failed to prove the value of the stolen vehicle was

$950 or less. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       On March 27, 2006, the People charged defendant with theft of a vehicle having

suffered a prior vehicle theft conviction (Pen. Code, § 666.5, subd. (a), Veh. Code,

§ 10851, count 1) and receipt of a stolen vehicle (Pen. Code, § 496d, subd. (a), count 2).

On April 3, 2006, pursuant to a negotiated plea, defendant pled guilty to count 1. In

return, the court dismissed the remaining count and sentenced defendant to the low term

of two years in prison.

       On December 31, 2020, defendant filed a petition for resentencing pursuant to

section 1170.18. The People filed a response, maintaining defendant was ineligible for

the relief requested because he had failed to meet his burden. The court set the matter for

a hearing.




       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
       At the hearing on May 20, 2021, defense counsel stated: “[T]his is a theft of a

motorcycle. I believe it was a 250 Ninja Kawasaki. We were able to look at the police

report and the police report factored it between $300 and $4,000. I can also represent to

the Court that the officer mentioned that the Kawasaki was in good condition. The

Kawasaki was two years old, and [the People] and I determined a value of a base model

of . . . a 2004 base model was . . . .” The People interjected, “$2,999.” The court then

found “that the defense has failed to carry their burden, so the petition is denied without

prejudice.”

                                     II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. We recognize that one panel of this court has held that in uncontested

appeals from postjudgment orders, there is no reason to conduct a Wende review of the

record and that such appeals should be dismissed by order. (People v. Scott (2020)

58 Cal.App.5th 1127, 1131-1132, review granted Mar. 17, 2021, S266853 (but see dis.

opn. of Miller, J.); accord People v. Cole (2020) 52 Cal.App.5th 1023, 1028, review

granted Oct. 14, 2020, S264278 [“Wende’s constitutional underpinnings do not apply to

appeals from the denial of postconviction relief.”]; accord People v. Figueras (2021)

61 Cal.App.5th 108, review granted May 12, 2021, S267870.) We respectfully disagree.

       We agree with another panel of this court, which held that in uncontested appeals

from the denial of a postjudgment petition, “we can and should independently review the

record on appeal in the interests of justice.” (People v. Gallo (2020) 57 Cal.App.5th 594,

599 (but see dis. opn. of Menetrez, J.); accord People v. Flores (2020) 54 Cal.App.5th

                                              3
266, 269 [“[W]hen an appointed counsel files a Wende brief in an appeal from a summary

denial of a section 1170.95 petition, a Court of Appeal is not required to independently

review the entire record, but the court can and should do so in the interests of justice.”];

see People v. Allison (2020) 55 Cal.App.5th 449, 456 [“[W]e have the discretion to

review the record in the interests of justice.”].) This procedure provides defendants an

added layer of due process while consuming comparatively little in judicial resources.

For instance, the record on appeal in this case consists of only 16 pages in the clerk’s

transcript and one page in the reporter’s transcript. Pursuant to the mandate of People v.

Kelly (2006) 40 Cal.4th 106, we have independently reviewed the record for potential

error and find no arguable issues.

                                     III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 McKINSTER
                                                                                  Acting P. J.
We concur:


MILLER
                           J.


CODRINGTON
                           J.




                                               4